Filed 8/17/21 P. v. Bobadilla CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                      B305336

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. PA090118)
           v.

 AARON ALMUNA BOBADILLA,
           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Hilleri G. Merritt, Judge. Affirmed.
      Ellen M. Matsumoto, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Viet H. Nguyen, Deputy Attorney General,
for Plaintiff and Respondent.

                             ____________________________
       A jury found Aaron Almuna Bobadilla guilty on two counts
of attempted willful, deliberate and premeditated murder,
two counts of shooting at an inhabited dwelling and two counts of
assault with a firearm. On appeal Bobadilla contends he did not
knowingly and voluntarily waive his rights under Miranda v.
Arizona (1966) 384 U.S. 436 (Miranda) before being questioned
by police officers following his arrest and his incriminating
statements to them should have been suppressed. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Information
      An information filed December 24, 2018 charged Bobadilla
with the attempted willful, deliberate and premeditated murder
                                                            1
of Mario O. and Paola L. (Pen. Code, §§ 187 subd. (a), 664),
two counts of shooting at an inhabited dwelling (§ 246) and
two counts of assault with a firearm (§ 245, subd. (a)(2)). As to
the attempted murder count involving Mario and one of the
two shooting-at-an-inhabited-dwelling counts, the information
specially alleged Bobadilla had personally used and intentionally
discharged a firearm causing great bodily injury (§ 12022.53,
subds. (b)-(d)) and had personally inflicted great bodily injury on
Mario (§ 12022.7, subd. (a)). The information specially alleged
with respect to the attempted murder count involving Paola that
Bobadilla had personally used and intentionally discharged a
firearm (§ 12022.53, subds. (b)-(c)). As to the second shooting-at-
an-inhabited-dwelling count and the two aggravated assault
counts, the information specially alleged Bobadilla had


1
      Statutory references are to this code.



                                 2
personally used a firearm (§ 12022.5, subd. (a)). Bobadilla
pleaded not guilty and denied the special allegations.
      2. The Evidence at Trial
       Bobadilla and Paola had been in an intimate relationship
for three years, which began when they lived in Chile. They
came together to the United States and lived in a house on
Parthenia Street, Northridge. The couple had problems
stemming from Bobadilla’s alcoholism. Bobadilla would insult
Paola and threaten to physically harm her. On two or three
occasions Bobadilla physically abused Paola. Paola ended their
relationship, and Bobadilla moved out of the Parthenia Street
house.
       Despite their breakup Bobadilla occasionally returned to
the house because he stored his motorcycle in the garage. He
also attempted to rekindle his relationship with Paola. After
Bobadilla sent her insulting text messages, Paola changed her
phone number and broke off all contact with Bobadilla.
Undeterred, Bobadilla continued to come to the Parthenia Street
house in an effort to speak to Paola.
       After ending her relationship with Bobadilla, Paola started
dating Mario, who moved into the Parthenia Street house.
         a. The first shooting
      On December 22, 2017 Paola and Mario were asleep in her
bedroom. At approximately 1:45 a.m. Mario heard an individual
banging on the bedroom window and demanding in Spanish that
Paola come out and talk. Mario told Paola to stay in the
bedroom. Mario heard glass breaking toward the back of the
house and saw an individual attempting to gain entry through
the broken window. Mario told the intruder to stay out and
threw objects to deter him from entering. Mario heard a gunshot




                                 3
and attempted to hide. He heard another gunshot and felt pain
on the right side of his ribcage.
       Mario ran to the bedroom and told Paola to call the 911
emergency number, explaining he had been shot. When Paola, in
shock, was unable to react, Mario called Ana Villegas, Paola’s
mother, who lived next door. Villegas immediately came over
and called the 911 emergency number. Police officers responded,
and Mario was taken to the hospital in an ambulance.
       The officers who came to the house questioned Paola and
collected evidence. Two 9-millimeter shell casings and an
expended bullet were found outside the house.
         b. The second shooting
       Villegas remained at the house with Paola, who was
frightened by the episode. The two women lay down in Paola’s
bedroom, but then both got up to charge Villegas’s cell phone.
Approximately 10 minutes after the police had left the residence,
another bullet was fired through the bedroom window, hitting the
side of the bed where Paola normally slept. Villegas again called
the 911 emergency number.
       The police returned approximately five minutes after the
second shooting. Paola told the police she suspected Bobadilla
was the shooter, reporting that Bobadilla had previously
threatened her and had been physically violent with her. The
officers found another spent 9-millimeter casing underneath the
bedroom window and a 9-millimeter bullet lodged between the
box spring and mattress on Paola’s side of the bed.
         c. Bobadilla’s arrest and interrogation
      The police obtained an arrest warrant for Bobadilla and a
search warrant for his residence. They found a semiautomatic
9-millimeter firearm and ammunition in Bobadilla’s home.




                                4
Forensic testing revealed the casings collected at the Parthenia
Street house had been expended from the gun found in
Bobadilla’s apartment.
      Los Angeles Police Sergeant David Bunch and Detective
       2
Lozano interviewed Bobadilla following his arrest.
Sergeant Bunch acted as lead; Detective Lozano translated for
Bobadilla, a native Spanish speaker. The interview was video
and audio recorded. Bobadilla’s motion to suppress the
interrogation was denied, and the recording was played for the
jury.
      During the interview Bobadilla told officers he went to the
Parthenia Street house at 4:30 or 5:00 o’clock in the morning to
see Paola. Bobadilla knocked on the front door, but nobody
answered. He then went to the back door and knocked again.
Bobadilla said a man screamed at him and he then heard the
man say, “Pass me the gun.” Bobadilla claimed the man fired
two shots at him, so Bobadilla shot back twice in the man’s
direction. However, Bobadilla insisted he did not aim at anyone
directly; he fired in a downward direction, aiming at the wall of
the house. He also denied, then admitted, being at the Parthenia
Street house on two occasions on the night of the shooting.
           d. Bobadilla’s defense
      Testifying in his own defense, Bobadilla said he went to
Paola’s house on December 22, 2017, intoxicated, to get a
television and DVD player for his new apartment. Bobadilla
explained he had recently purchased a gun as a deterrent
because he believed Paola’s new boyfriend was dangerous.
Bobadilla brought the gun with him to store in an outside shed at

2
      Detective Lozano’s first name is not included in the record.



                                    5
the house where he kept some of his other belongings. He did not
expect to use it.
       Bobadilla knocked on the door and then went to Paola’s
window where he saw two people on the bed. He told Paola to
meet him in the backyard to talk. Paola was crying, and Mario
yelled for a gun. When Bobadilla reached the back of the house,
he saw glass flying and believed someone was shooting at him.
He pulled his gun out but inserted the magazine backward. He
fixed the magazine and fired two shots at the house but was not
trying to kill anyone.
       Bobadilla immediately went to his apartment, which was
five minutes away from Paola’s house. He continued to consume
a large amount of alcohol. Bobadilla then returned to the
Parthenia Street house to talk to Villegas to learn what had
happened. The gun was still in his car, and he did not intend to
use it. However, Bobadilla saw Paola and Villegas in Paola’s
bedroom, and he fired through the window because he was being
“stupid.” He denied he aimed at Paola and Villegas and insisted
he had intended only to scare them.
      3. The Verdict and Sentence
      The jury found Bobadilla guilty on all six counts and found
true each of the special allegations. The court sentenced
Bobadilla to an aggregate indeterminate state prison term of 45
                 3
years to life.

3
       Bobadilla’s sentence consisted of an indeterminate life term
for the attempted premeditated murder of Mario plus 25 years to
life for the firearm enhancement and a consecutive indeterminate
life term for the attempted premeditated murder of Paola plus
20 years for the firearm enhancement. The court imposed a
concurrent term of five years on one count of shooting at an



                                 6
                          DISCUSSION
      1. Governing Law and Standard of Review
       “As a prophylactic safeguard to protect a suspect’s Fifth
Amendment privilege against self-incrimination, the United
States Supreme Court, in Miranda, required law enforcement
agencies to advise a suspect, before any custodial law
enforcement questioning, that ‘he has the right to remain silent,
that anything he says can be used against him in a court of law,
that he has the right to the presence of an attorney, and that if he
cannot afford an attorney one will be appointed for him prior to
any questioning if he so desires.’” (People v. Martinez (2010)
47 Cal.4th 911, 947, quoting Miranda, supra, 384 U.S. at p. 479.)
These “Miranda admonitions” must be given, and a suspect in
custody must knowingly and intelligently waive those rights,
before being subjected to either express questioning or its
functional equivalent. (Rhode Island v. Innis (1980) 446 U.S.
291, 300-301; accord, People v. Flores (2020) 9 Cal.5th 371, 417
(Flores); see People v. Krebs (2019) 8 Cal.5th 265, 299 [“We begin
with the uncontroverted premise that statements made by a
defendant subject to custodial interrogation are inadmissible (for
certain purposes) unless the defendant was ‘warned that he has a
right to remain silent, that any statement he does make may be
used as evidence against him, and that he has a right to the
presence of an attorney, either retained or appointed.’
[Citations.] ‘The defendant may waive effectuation of these




inhabited dwelling and stayed pursuant to section 654 the
sentence imposed on the second count, as well as the sentences
imposed on the two aggravated assault charges.



                                 7
rights, provided the waiver is made voluntarily, knowingly and
intelligently’”].)
       “‘A valid waiver need not be of predetermined form, but
instead must reflect that the suspect in fact knowingly and
voluntarily waived the rights delineated in the Miranda decision.’
[Citation.] ‘A suspect’s expressed willingness to answer questions
after acknowledging an understanding of his or her Miranda
rights has itself been held sufficient to constitute an implied
waiver of such rights.’ [Citation.] The critical question with
respect to waiver is whether it was knowing and voluntary, which
is ‘directed at an evaluation of the defendant’s state of mind.’”
(Flores, supra, 9 Cal.5th at p. 417; see Berghuis v. Thompkins
(2010) 560 U.S. 370, 384 [“[w]here the prosecution shows that a
Miranda warning was given and that it was understood by the
accused, an accused’s uncoerced statement establishes an implied
waiver of the right to remain silent”]; People v. Cunningham
(2015) 61 Cal.4th 609, 642 [“[i]n general, if a custodial suspect,
having heard and understood a full explanation of his or her
Miranda rights, then makes an uncompelled and uncoerced
decision to talk, he or she has thereby knowingly, voluntarily,
                                    4
and intelligently waived them”].)

4
       The requirements for a valid waiver of Miranda rights
differ from the requirements for a valid invocation of rights after
an initial waiver. (Smith v. Illinois (1984) 469 U.S. 91, 98
[“[i]nvocation and waiver are entirely distinct inquiries, and the
two must not be blurred by merging them together”]; Flores,
supra, 9 Cal.5th at p. 417.) To be an effective invocation, the
suspect’s assertion of the right to remain silent or the right to
counsel must be plain and unambiguous. (People v. Martinez,
supra, 47 Cal.4th at p. 948 [“‘[i]n order to invoke the Fifth
Amendment privilege after it has been waived, and in order to



                                 8
      In reviewing a trial court’s Miranda ruling, we accept the
court’s resolution of disputed facts and inferences and its
evaluations of credibility, if supported by substantial evidence,
but independently decide whether the challenged statements
were obtained in violation of Miranda. (People v. Suarez (2020)
10 Cal.5th 116, 158; People v. Krebs, supra, 8 Cal.5th at p. 299;
People v. Hensley (2014) 59 Cal.4th 788, 809.)
      2. The Trial Court Did Not Err in Denying Bobadilla’s
         Motion To Suppress His Custodial Statement
          a. The interrogation
      At the outset of the interview, the detectives introduced
themselves, and Bobadilla remarked he had had a “bad day.”
Sergeant Bunch stated, “Yeah, we’ll talk about it.” Before
proceeding further, Detective Lozano uncuffed Bobadilla and
read him his Miranda rights. Detective Lozano asked Bobadilla
whether he understood each of the rights. Bobadilla replied,
“Yes.” Detective Lozano then asked, “Do you wanna talk about
your bad day now?” According to both the transcript and the


halt police questioning after it has begun, the suspect “must
unambiguously” assert his right to silence’”]; People v. Stitely
(2005) 35 Cal.4th 514, 535 [same].) The inquiry is an objective
one: An assertion of the right to remain silent is ambiguous, and
thus not effective, if a “reasonable officer could interpret [the]
defendant’s statement as” demonstrating an intent other than
“terminat[ing] the interrogation.” (People v. Williams (2010)
49 Cal.4th 405, 434; see Stitely, at p. 535 [“It is not enough for a
reasonable police officer to understand that the suspect might be
invoking his rights. [Citation.] Faced with an ambiguous or
equivocal statement, law enforcement officers are not required
. . . either to ask clarifying questions or to cease questioning
altogether”].)



                                 9
recording, Bobadilla began to answer in Spanish “Yo,” which
means, “I,” and then stopped. Detective Lozano asked, “Sorry?”
Bobadilla stated, “The thing is I didn’t—first off, I don’t know
what happened in—on the other side, so I can’t—I don’t know
what—what I can talk about, do you understand?” Detective
Lozano replied, “No. Can you explain that some more?”
Bobadilla continued, “The thing is I can’t—I don’t know what I
can explain if I don’t know—first of all you have me separated.
Why am I here?” Detective Lozano responded they were
investigating a weapon. Bobadilla asked, “Is the weapon [here]?”
Detective Lozano replied, “We have the weapon here at the
station. It’s a 9-millimeter gun. A 9-millimeter, okay? So what
Detective Bunch wants to know is what you did in the morning.
Do you know a lady named Paola?” The interrogation proceeded,
and Bobadilla answered questions about the events surrounding
the shooting.
       Bobadilla moved to suppress the incriminating statements
he made during the interview on the ground there had been a
violation of his rights under Miranda. Bobadilla contended he
had answered, “No,” to the initial question whether he wanted to
discuss his “bad day,” thereby clearly indicating he did not waive
his right to remain silent. He further argued his body language
in the video recording, including lowering his head, was also an
indicator he had said, “No,” reinforcing the conclusion he had not
waived his rights.
       The trial court denied Bobadilla’s motion to suppress. The
court explained that, even assuming Bobadilla had said, “No”
instead of “Yo,” his response in context was ambiguous: “[W]hat
Mr. Bobadilla seems to say, he’s equivocating. He’s like, ‘I don’t
know what I can talk to you about. Do you understand.’ He asks




                                10
the question, which invites the answer. Lozano says, ‘No. Can
you explain that?’ [Bobadilla says,] ‘The thing is, I don’t know
what I can explain if I don’t know. First of all, you have me
separated. Why am I here?’ . . . [H]e’s not shutting off the
conversation. He’s continuing the conversation. . . . So on my
reading of this and my understanding of the case law under
Miranda, I don’t think it’s a violation.”
         b. Bobadilla impliedly waived his right to remain silent
       Bobadilla contends he unambiguously indicated he was not
waiving his right to remain silent by answering, “No” to
Detective Lozano’s question whether Bobadilla wanted to talk
about his “bad day now.” At that point, Bobadilla argues,
Detective Lozano and Sergeant Bunch should have immediately
terminated the interview; and it was error for the trial court to
conclude he had impliedly waived his rights under Miranda
based on his subsequent equivocal statements about talking to
the detectives.
       As discussed, the video and transcript reflect Bobadilla
said, “Yo,” not “No.” Even if Bobadilla actually said, “No,”
however, under the circumstances his answer did not
unambiguously signal an intention to exercise his right to remain
silent. (See Flores, supra, 9 Cal.5th at p. 418 [“It is true, as
defendant emphasizes, that a ‘no’ response to a simple question
whether the suspect wishes to speak with law enforcement
generally constitutes an unambiguous invocation. [Citations.]
But here, considered in context, neither the question asked, nor
the answer given was this simple—and, as is true with most
questions of interpretation, context does matter”]; see also People
v. McGreen (1980) 107 Cal.App.3d 504, 522 [holding that a head
shake, followed by a verbalized “No,” was ambiguous in context,




                                11
so it was permissible for officers to clarify suspect’s meaning],
disapproved on another ground in People v. Wolcott (1983)
34 Cal.3d 92, 98, and cited with approval on Miranda point in
Flores, at p. 420].) “No” in context here was ambiguous,
particularly since Bobadilla was speaking in Spanish because
many different words could have followed Bobadilla’s statement,
such as “No se” (“I do not know”), “No quiero” (“I do not want”)
and “No entiendo” (“I do not understand”). For this reason,
Detective Lozano permissibly asked Bobadilla what he meant.
Bobadilla responded he did not know what he could talk about,
plainly not an unequivocal assertion of the right to remain silent.
(See People v. Williams, supra, 49 Cal.4th at p. 434 [finding
ambiguous defendant’s statement “I don’t want to talk about it”];
see also People v. Wash (1993) 6 Cal.4th 215, 237-239 [finding
ambiguous defendant’s statement “I don’t know if I wanna talk
anymore”].) Given what can be described at most as a lack of
clarity in these initial responses, Bobadilla’s subsequent
willingness to answer the detectives’ questions was properly
found by the trial court to constitute an implied waiver of his
right to remain silent. (See Flores, at p. 426 [“[b]y willingly
answering substantive questions about the crime, defendant
impliedly waived his right to remain silent, without any
limitation to only background information”]; accord, People v.
Cruz (2008) 44 Cal.4th 636, 667 [suspect can waive Miranda
rights impliedly by willingly answering questions after
acknowledging an understanding of his rights].)
       In Flores the defendant had been advised of his Miranda
rights and participated in a custodial interrogation about
homicides committed in San Bernardino County. The following
day a detective from the Los Angeles Police Department (LAPD)




                                12
approached Flores, who was still in custody, to speak about a
different homicide in Los Angeles County. The Los Angeles
detective restated the Miranda rights, and Flores indicated he
understood them. (Flores, supra, 9 Cal.5th. at p. 415.) The
detective then said, “‘Basically what I'd like to do is talk about
the . . . case that we investigated that we got called out on back
on November 17th, 2000. Uh I'll tell you how we got called out on
it in a minute but uh do you want to take a few minutes to talk a
little bit about that?’” Flores responded, “‘No’” or “‘Nah.’” (Ibid.)
The detective attempted to clarify Flores’s response by explaining
he wanted to provide Flores some details about the investigation
and get some background from him. The detective emphasized
three times that Flores was not required to answer any questions
and then asked, “‘Do you want to take a few minutes and talk to
me about that stuff?’” Flores replied, “‘Oh yeah, well whatever.’”
(Id. at p. 416.) The interview continued, and eventually Flores
confessed to killing the victim.
        The Supreme Court held no Miranda violation had
occurred. Based on “case-specific contextual considerations,” it
was reasonable to ask neutral follow-up questions to ascertain
defendant’s meaning in response to the detective’s question
because it was unclear whether the response referred to talking
about the case or how they got called out on the case: “[W]e
conclude that defendant’s ‘[n]o,’ in context, was susceptible of
more than one possible interpretation. [The detective] therefore
was not forbidden from asking his follow-up question to clarify
defendant’s intent. We emphasize, as we did in these prior cases,
that [the detective’s] question was both brief and neutrally
phrased and delivered; [the detective] did not in any way badger
defendant nor otherwise use coercive tactics to induce a waiver of




                                 13
his right to remain silent.” (Flores, supra, 9 Cal.5th at pp. 421-
422.)
       Bobadilla attempts to distinguish Flores, arguing that,
unlike the LAPD detective in Flores who repeatedly reminded the
defendant of his right to remain silent, Detective Lozano only
gave the Miranda admonitions once. Bobadilla further contends
Detective Lozano was not attempting to clear up the ambiguity of
Bobadilla’s “yo” statement, but rather strategically trying to get
Bobadilla to waive his rights by posing leading statements to
trick him to talk further.
       Contrary to Bobadilla’s suggestion, neither the holding nor
the analysis in Flores was dependent on the repeated reminders
to the suspect of his right to decline to answer questions. (See
Flores, supra, 9 Cal.5th at 424.) As in Flores, Bobadilla’s
ambiguous statement, in context, was susceptible of more than
one possible interpretation. Detective Lozano, presented with an
ambiguous response, properly asked a follow-up question to
clarify Bobadilla’s intent. Bobadilla at first continued to
equivocate and then willingly answered questions as the
interrogation proceeded. There was no Miranda violation.
                         DISPOSITION
      The judgment is affirmed.

                                     PERLUSS, P. J.
We concur:
                                                  *
             FEUER, J.               IBARRA, J.

*
      Judge of the Santa Clara Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                14